Citation Nr: 1139189	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-20 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for refractive error.

2.  Entitlement to service connection for insomnia.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sinus problems.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for status post bilateral mandible sagital osteotomy.

5.  Entitlement to service connection for sinus problems.

6.  Entitlement to service connection for status post bilateral mandible sagital osteotomy.

7.  Entitlement to service connection for anosmia.

8.  Entitlement to service connection for ageusia.

9.  Entitlement to service connection for Sjogren's syndrome.

10.  Entitlement to service connection for nasal allergies.

11.  Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1980 to May 1987 and March 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from November 2006 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issues of entitlement to service connection for sinus problems, entitlement to service connection for status post bilateral mandible sagital osteotomy, entitlement to service connection for anosmia, entitlement to service connection for ageusia, entitlement to service connection for Sjogren's syndrome, entitlement to service connection for nasal allergies, and entitlement to service connection for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 2008, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for refractive error.

2.  In September 2008, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for insomnia.

3.  Entitlement to service connection for sinus problems was denied by the RO in a July 1996 rating decision; the Veteran was notified in writing of the decision, but he did not complete an appeal for this issue within the applicable time limit. 

4.  Evidence pertaining to the Veteran's sinus problems received since the July 1996 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim. 

5.  Entitlement to service connection for status post bilateral mandible sagital osteotomy was denied by the RO in a July 1996 rating decision; the Veteran was notified in writing of the decision, but he did not complete an appeal for this issue within the applicable time limit. 

6.  Evidence pertaining to the Veteran's status post bilateral mandible sagital osteotomy received since the July 1996 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim. 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for refractive error by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

2.  The criteria for withdrawal of the appeal of entitlement to service connection for insomnia by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

3.  The July 1996 rating decision, which denied service connection for sinus problems is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

4.  Evidence received since the July 1996 rating decision is new and material, and the Veteran's claim for service connection for sinus problems is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.  The July 1996 rating decision that denied entitlement to service connection for status post bilateral mandible sagital osteotomy is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

6.  Evidence received since the July 1996 rating decision is new and material, and the Veteran's claim for service connection for status post bilateral mandible sagital osteotomy is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In Kent v. Nicholson, 20 Vet. App. 1, 10   (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  In the present case, an April 2006 letter informed the Veteran to submit evidence demonstrating his sinus problems incurred in or were aggravated during service. 

There is no indication that the Veteran has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content. 

To fulfill Dingess requirements, in July 2006, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issue on appeal. 

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained private treatment records and VA treatment records.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Withdrawn Claims 

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn his appeals of entitlement to service connection for refractive error and entitlement to service connection for insomnia.  See the hearing transcript on September 2008, page 3.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed. 

III.  Whether New and Material Evidence Has Been Received to Reopen a Claim for Entitlement to Service Connection for Sinus Problems

Notwithstanding determinations by the RO that new and material evidence has not been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The record, with respect to this claim, reflects that a claim for service connection for sinus problems was last denied in a rating decision of July 1996.  The Veteran did not complete a timely appeal and subsequently, the July 1996 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection for sinus problems may only be opened if new and material evidence is submitted. 

In this instance, since the July 1996 rating decision denied the claim on the basis that there were no evidence of sinus problems, the Board finds that new and material evidence would consist of evidence of evidence of sinus problems. 

Evidence received since the July 1996 rating decision consists of numerous records and documents.  Specifically, the Veteran has testified that he experiences numerous sinus problems, including swollen eyes, face, plugged ears, and irritated eyes.  See RO Transcript, page 6.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's testimony to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

As a result, it must be stated that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for sinus problem.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened. 

IV.  Whether New and Material Evidence Has Been Received to Reopen a Claim for Entitlement to Service Connection for Status Post Bilateral Mandible Sagital Osteotomy

Notwithstanding determinations by the RO that new and material evidence has not been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The record, with respect to this claim, reflects that a claim for service connection for status post bilateral mandible sagital osteotomy was last denied in a rating decision of July 1996.  The Veteran did not complete a timely appeal and subsequently, the July 1996 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection for a status post bilateral mandible sagital osteotomy may only be opened if new and material evidence is submitted. 

In this instance, since the July 1996 rating decision denied the claim on the basis that there were no unusual complications or residuals as a result of the surgery during service, the Board finds that new and material evidence would consist of evidence of evidence of unusual complications or residuals as a result of the surgery. 

Evidence received since the July 1996 rating decision consists of numerous records and documents.  Specifically, the Veteran has testified that he experiences numerous residuals as a result of the surgery that occurred during service, such as earaches, headaches, inability to shed tears, swelling, and vision problems.  See September 2008 RO Transcript, page 7.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's testimony to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

As a result, it must be stated that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for status post bilateral mandible sagital osteotomy.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened. 


ORDER

1. Entitlement to service connection for refractive error is dismissed.

2. Entitlement to service connection for insomnia is dismissed.

3. New and material evidence has been received to reopen the claim of entitlement to service connection for sinus problems; to this extent, the appeal is granted.

4. New and material evidence has been received to reopen the claim of entitlement to service connection for status post bilateral mandible sagital osteotomy; to this extent, the appeal is granted. 


REMAND

The claims for entitlement to service connection for sinus problems and entitlement to service connection for status post bilateral mandible sagital osteotomy have been reopened.  The Board finds additional development is necessary.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent records and in substantiating a claim for VA benefits as well as providing an examination, if necessary.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Board finds a remand is necessary to afford the Veteran a VA examination to obtain a medical opinion regarding his status post bilateral mandible sagital osteotomy and sinus problems. 

The Veteran is also seeking entitlement to service connection for anosmia, ageusia, Sjogren's syndrome, and nasal allergies as secondary to status post bilateral mandible sagital osteotomy.  The Board finds that VA examinations for each of these disorders are necessary.  The examinations must include medical opinions as to the relationship of the disorders to the Veteran's time in service and/or the Veteran's surgery in service.

Finally, the Veteran is seeking entitlement to service connection for right ear hearing loss.  The Board notes that the Veteran was afforded a VA examination in September 2006.  The examiner stated that there was no evidence of treatment or complaint of hearing loss in the claims file and therefore, the currently claimed hearing loss is less likely as not a result of military service.  The Court has found that an examination is inadequate where the examiner relies on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The Board finds that a remand is required in order to obtain an opinion that takes into consideration the Veteran's lay statements regarding his hearing loss. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA treatment records.  Ask the Veteran for the names of any private physician, clinic, or hospital from whom he has received medical treatment since February 2008.   Obtain any identified records.  

2.  Afford the Veteran a VA examination for status post bilateral mandible sagital osteotomy.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether there the Veteran's surgery in April 1985, during service, was an elective procedure.  The surgery was referred to as class II malocclusion and surgical procedure.  Discuss any medical difference between the terms elective and recommended as the words apply to this Veteran's case.  

The examiner should offer comments and opinion as to whether there was clear and convincing evidence that the Veteran had a pre-existing condition that led to the bilateral mandible sagital osteotomy.

If there is clear and convincing evidence that a condition existed pre-service, is there clear and convincing evidence that it was NOT aggravated during service?

If the disorder did not preexist service, is it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's current symptoms of status post bilateral mandible sagital osteotomy are causally or etiologically due to service?

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

The examiner is also reminded that an examination is inadequate where the examiner does not comment on the Veteran's report of an in-service injury and instead relies on the absence of evidence in the service treatment records to provide a negative opinion. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

3.  Afford the Veteran a VA examination for a sinus disorder to include nasal allergies.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

The examiner is also reminded that an examination is inadequate where the examiner does not comment on the Veteran's report of an in-service injury and instead relies on the absence of evidence in the service treatment records to provide a negative opinion. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's current sinus disorder and current nasal allergies are causally or etiologically due to service OR are proximately due to or aggravated by his status post bilateral mandible sagital osteotomy.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

4.  Afford the Veteran a VA examination for anosmia.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's current anosmia is causally or etiologically due to service OR is proximately due to or aggravated by his status post bilateral mandible sagital osteotomy.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

The examiner is also reminded that an examination is inadequate where the examiner does not comment on the Veteran's report of an in-service injury and instead relies on the absence of evidence in the service treatment records to provide a negative opinion. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

5.  Afford the Veteran a VA examination for ageusia.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's current ageusia is causally or etiologically due to service OR is proximately due to or aggravated by his status post bilateral mandible sagital osteotomy.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

The examiner is also reminded that an examination is inadequate where the examiner does not comment on the Veteran's report of an in-service injury and instead relies on the absence of evidence in the service treatment records to provide a negative opinion. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

6.  Afford the Veteran a VA examination for a Sjogrens syndrome.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's current Sjogren's syndrome is causally or etiologically due to service OR is proximately due to or aggravated by his status post bilateral mandible sagital osteotomy.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

The examiner is also reminded that an examination is inadequate where the examiner does not comment on the Veteran's report of an in-service injury and instead relies on the absence of evidence in the service treatment records to provide a negative opinion. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 


7.  Afford the Veteran a VA examination for right ear hearing loss.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's current right ear hearing loss is causally or etiologically due to service OR is proximately due to or aggravated by his status post bilateral mandible sagital osteotomy.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

The examiner is also reminded that an examination is inadequate where the examiner does not comment on the Veteran's report of an in-service injury and instead relies on the absence of evidence in the service treatment records to provide a negative opinion. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

9.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case. 

10.  The RO should then readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

Thereafter, the case should be returned to the Board, if appropriate.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


